         Case 1:21-cr-00064-CKK Document 13 Filed 05/06/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT FOR
                                THE DISTRICT OF COLUMBIA


  UNITED STATES OF AMERICA
                                                   Criminal No. 1:21-CR-64 (CKK)
                          v.

  TOMMY ALLAN,

                          Defendant.




                                 NOTICE OF APPEARANCE


       The United States, by and through its attorney, the United States Attorney for the District

of Columbia, hereby informs the Court that Trial Attorney Steven Ward is entering his appearance

in the above-captioned matter as co-counsel for the United States.


DATED: May 6, 2021

                                                     Respectfully submitted,

                                                    CHANNING PHILLIPS
                                                    ACTING UNITED STATES ATTORNEY
                                                    D.C. Bar Number 415793


                                             By: _______________________
                                                  Steven Ward
                                                  Trial Attorney
                                                  D.C. Bar Number 395410
                                                  National Security Division
                                                  Counterterrorism Section
                                                  950 Pennsylvania Avenue, N.W. Rm. 7610
                                                  Washington, D.C. 20530
                                                  Telephone: (202) 305-2461
                                                  Email: Steven.Ward@usdoj.gov
